 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18                          UNITED STATES BANKRUPTCY COURT
19                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
20
21      In re:                                      Chapter 13 Bankruptcy
22                                                  No. 19-43853-BDL
23      SUSAN KAY BROWN
24
25          Debtor(s)                              ORDER ON MOTION TO WITHDRAW AS
26                                                 ATTORNEY FOR DEBTOR(S)
27
28      _________________________________
29
30      IT IS HEREBY ORDERED that ELLEN ANN BROWN and SUSAN H, SEELYE and the

31      Law offices of Brown and Seelye PLLC, is hereby allowed to withdraw as attorney of record

32      for the debtor(s) in the above-entitled matter.

33                                         ///end of order///
34
35      Presented By:
36
37      /s/ Ellen Ann Brown
38      _____________________________
39      ELLEN ANN BROWN WSB27992
40      Attorney for Debtor(s)



     ORDER ON MOTION TO WITHDRAW AS ATTORNEY FOR DEBTORS                      BROWN and SEELYE
                                                                                     Attorneys at Law
                                                                            1700 Cooper Point Rd SW #C5
                                                                                     Olympia, WA 98502
                                                                                            253.573.1958
                                                                                       Fax 866-422-6196
